DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ohkuma reference (US Patent Publication No. 2020/0079205) in view of the Shimizu reference (US Patent Publication No. 2009/0246606).
5.	Regarding claim 1, the Ohkuma reference discloses:
a vehicle (FIG. 1) comprising: 
a power storage device (20); 
an internal combustion engine (12); 
an exhaust pipe (23) connected to the internal combustion engine (12); 
and an in-vehicle device (15) provided outside the power storage device (20) (FIG. 1), wherein the power storage device (20) includes an accommodation case (19) including a front surface (FIG. 4), a back surface (FIG. 4), a first side surface (FIG. 4), and a second side surface (FIG. 4) located opposite to the first side surface (FIG. 4), a power storage module (34) accommodated in the accommodation case (19) (FIG. 4), a high-voltage wiring (37) connected to the power storage module (34) and drawn out from the front surface or the back surface to outside of the accommodation case (19) (FIG. 4), an electronic device (35) accommodated in the accommodation case (19) (FIG. 4), and signal wiring connected to the electronic device and the in-vehicle device, the signal wiring being a signal wiring in which a signal to be received or transmitted by the electronic device or the in-vehicle device travels, the exhaust pipe (23) is disposed at a position adjacent to the first side surface (FIG. 2), and the signal wiring is drawn out from the second side surface to the outside of the accornmodation case.
The Ohkuma reference discloses the invention as essentially claimed.  However, the Ohkuma reference fails to disclose signal wiring connected to the electronic device and the in-vehicle device, the signal wiring being a signal wiring in which a signal to be received or transmitted by the electronic device or the in-vehicle device travels and the signal wiring is drawn out from the second side surface to the outside of the accornmodation case.  
The Shimizu reference teaches it is conventional in the art of electric power sources used with vehicles to provide as taught in (FIG. 2) signal wiring (FIG. 2—connection between battery temperature sensor (72) and control circuit (74)) connected to the electronic device (72) and the in-vehicle device (74), the signal wiring being a signal wiring in which a signal to be received or transmitted by the electronic device or the in-vehicle device travels [Paragraph 0039] and the signal wiring is drawn out from the second side surface to the outside of the accornmodation case (32) (FIG. 2—showing that wiring would pass through opening in (32) on its second side surface to connect with (74)).  Such configurations/structures would allow for monitoring of thermal properties of the battery block (FIG. 2).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Ohkuma reference, such that the vehicle further includes signal wiring connected to the electronic device and the in-vehicle device, the signal wiring being a signal wiring in which a signal to be received or transmitted by the electronic device or the in-vehicle device travels and the signal wiring is drawn out from the second side surface to the outside of the accornmodation case, as clearly suggested and taught by the Shimizu reference, in order to allow for monitoring of thermal properties of the battery block (FIG. 2).  
Allowable Subject Matter
6.	Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747